Citation Nr: 1817709	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for the residuals of massive bleeding as a reaction to an injection of Ketorolac for hip pain on February 10, 2012 requiring hospitalization from February 13-21, 2012.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for the residuals of throwing up blood as a reaction to an injection of Ketorolac for hip pain on February 10, 2012 requiring hospitalization from February 13-21, 2012.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a right leg condition as a reaction to an injection of Ketorolac for hip pain on February 10, 2012 requiring hospitalization from February 13-21, 2012.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for a left leg condition as a reaction to an injection of Ketorolac for hip pain on February 10, 2012 requiring hospitalization from February 13-21, 2012.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for thoracic pain as a reaction to an injection of Ketorolac for hip pain on February 10, 2012 requiring hospitalization from February 13-21, 2012.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for back pain as a reaction to an injection of Ketorolac for hip pain on February 10, 2012 requiring hospitalization from February 13-21, 2012.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for balance problems as a reaction to an injection of Ketorolac for hip pain on February 10, 2012 requiring hospitalization from February 13-21, 2012.

8.  Entitlement to compensation under 38 U.S.C. § 1151 for chronic fatigue as a reaction to an injection of Ketorolac for hip pain on February 10, 2012 requiring hospitalization from February 13-21, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel









INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952.

This appeal comes before the Board of Veterans Appeals (Board) from a September 2014 Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to compensation under 38 U.S.C. § 1151 for various additional disabilities as the result of a reaction to an injection of Ketorolac for hip pain on February 10, 2012 requiring hospitalization from February 13-21, 2012 including the residuals of massive bleeding, residuals of throwing up blood, a right leg condition, a left leg condition, thoracic pain, back pain, balance problems and chronic fatigue.  In addition, the Veteran argues that he was not provided with information concerning the risks.  Specifically, he contends that the health care personnel should have exercised greater care because of potential problems that may have arisen when Ketorolac is administered to a person, such as the Veteran, who is prescribed Warfarin.

VA treatment records reflect that the Veteran was injected with Ketorolac for hip pain on February 10, 2012.  The Veteran returned to VA on February 13 complaining of nausea, vomiting, lightheadedness and dizziness.  He was hospitalized from February 13 to 21, 2012 for reaction to the injection, which included gastric bleeding.

In July 2014, the RO obtained a records review medical opinion from a VA physician.  However, the physician observed he had access only to records on Vista Web, which gave him only a limited review of the medical evidence.  He further stated that he found it difficult to determine the nature of the additional disability the Veteran is claiming, and observed that a more thorough history and physical specific to the Veteran's complaints could be useful.

Given the foregoing, additional development is required before the completion of appellate action.  Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1. Obtain and associate with the claims file the complete record of treatment associated with the February 2010 Ketorolac injection, subsequent February 2010 hospitalization, and all other relevant subsequent treatment.  Such records should include, but not be limited to, Vista Web records (as reviewed by the July 2014 examiner), nurses' notes and physicians' orders, medication orders, and records related to informed consent.  

2. Obtain and associate with the claims file relevant VA treatment records from 2014-2016 and from 2017 to the present that are not already of record.

3. After the above has been completed, return the July 2014 VA medical opinion to a qualified examiner for an addendum.  The full evidentiary record, including a copy of this remand, must be made available to and reviewed by the VA physician/examiner.  The VA physician's/examiner's opinion must include a notation that this records review took place.  

It is up to the discretion of the examiner as to whether an examination is necessary to provide an adequate opinion, and it is noted that in the July 2014 medical opinion that the opinions are somewhat limited by the lack of specificity and clarity in the Veteran's complaints and a more thorough history and physical specific to these complaints might yield additional relevant information.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the examiner should opine as to the following:

a. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran sustained additional disability, including residuals of massive bleeding, residuals of throwing up blood, a right leg condition, a left leg condition, thoracic pain, back pain, balance problems, and chronic fatigue as the result of the February 10, 2010 Ketorolac injection to the hip due as the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?

Such additional disability(ies) must be thoroughly identified.

b. Is it at least as likely as not (i.e. probability of 50 percent or greater) that (1) VA exercised the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the Ketorolac injection with the Veteran's informed consent?
The examiner should specifically address the Veteran's contention that a higher duty of care or watchfulness should have been provided when administering the Ketorolac because the Veteran was also taking Warfarin.  

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. After the above development has been completed, adjudicate the claims.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

